NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 KIALISSESHA G. SANTANA,
                                                         Civil Action No. 20-3125 (SDW)
                       Plaintiff,
                                                         OPINION
        v.
                                                         June 30, 2021
 COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.



WIGENTON, District Judge.

       Before this Court is Plaintiff Kialissesha G. Santana’s (“Plaintiff”) appeal of the final

administrative decision of the Commissioner of Social Security (the “Commissioner”) with respect

to Administrative Law Judge Myriam C. Fernandez Rice’s (“ALJ Fernandez Rice”) denial of

Plaintiff’s claim for supplemental security income (“SSI”) under the Social Security Act (the

“Act”). This Court has subject matter jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

Venue is proper pursuant to 28 U.S.C § 1391(b). This appeal is decided without oral argument

pursuant to Federal Rule of Civil Procedure (“Rule”) 78. For the reasons set forth below, this

Court finds that ALJ Fernandez Rice’s factual findings are supported by substantial evidence and

that her legal determinations are correct. Therefore, the Commissioner’s decision is AFFIRMED.

I.     PROCEDURAL AND FACTUAL HISTORY

       A. Procedural History
        On November 3, 2016, Plaintiff’s mother filed for SSI on Plaintiff’s behalf, alleging

disability because of scoliosis, depression, and anxiety. 1 (D.E. 5, Administrative Record (“R.”)

161.) The claim was initially denied on January 9, 2017, (R. 83-85), and upon reconsideration on

April 18, 2017. (R. 89-92.) Plaintiff was granted a hearing before ALJ Fernandez Rice to review

her application de novo, which was held by video on October 11, 2018. (R. 93-95; R. 31-62.) ALJ

Fernandez Rice denied Plaintiff’s application on January 3, 2019, finding that Plaintiff’s

impairments were not medically or functionally equivalent to the Commissioner’s child listings.

(R. 10-30.) Plaintiff sought Appeals Council review, (R. 141-42), which was denied on January

24, 2020. (R. 1-5.) Plaintiff is now at the age of majority and is pursuing the claim on her own

behalf. (D.E. 12, (“Pl. Br.”) at 1.) Plaintiff appealed on March 22, 2020. (Compl.) All briefing

was timely filed. (D.E. 13.)

        B. Factual History

        Plaintiff is a nineteen-year-old resident of Lodi, New Jersey, who previously lived with her

mother and brother. (R. 16, 38, 83, 144.) At the time of her hearing, she was in eleventh grade at

Lodi High School, where she had been enrolled since ninth grade. (R. 37.) Plaintiff performed

well in school, earning A’s and B’s on her 2016-17 report card and standardized test scores that

“exceeded expectations” in English Language Arts, (R. 178), and “met expectations” in

Mathematics. (R. 180.) Plaintiff received largely positive feedback from her teachers, who noted

that Plaintiff “effectively prepares for quizzes, tests, and assignments,” “focuses on work,” and

“asks for help when needed.” (R. 177.) The only negative feedback that Plaintiff received was




1
  Although Plaintiff’s Complaint refers to Attention Deficit with Hyperactivity Disorder (“ADHD”) as one of her
serious impairments, (D.E. 1 “Compl.” ¶ 4), Plaintiff’s ADHD did not serve as a basis for her SSI application. (See
R. 161.)


                                                        2
from her gym teacher, who said that she was “not yet meeting performance expectations for this

course.” (Id.)

       On December 7, 2016, Joe Manzo and Catherine Curry completed a Teacher

Questionnaire, which indicated that Plaintiff was able to acquire and use information, was

independent in classwork, did not need extra help except for direction clarification, and could

move about and manipulate objects. (R. 167-74.) The questionnaire also stated that Plaintiff had

a “flat affect” and slight problems refocusing to task when necessary, completing work accurately

without careless mistakes, paying attention when spoken to directly, and finishing tasks on time.

(R. 169, 172.) In addition, although Plaintiff had friends in her age group, she demonstrated some

problems interacting with and relating to others and was reluctant to participate in classroom

activities. (R. 169-70.) Plaintiff also demonstrated: slight problems with caring for her physical

needs and knowing when to ask for help; obvious problems with handling frustration

appropriately, being patient when necessary, and using appropriate coping skills to meet the daily

demands of her environment; and very serious problems identifying and appropriately asserting

her emotional needs and responding appropriately to changes in her own mood. (R. 172.)

       On September 7, 2018, Plaintiff was deemed eligible for a Section 504/Americans with

Disabilities Act Student Accommodation Plan (“504 Plan”). (R. 233.) That plan noted that

Plaintiff had a “severe anxiety disorder with panic attacks” that could impact her academic

performance. (Id.) The 504 Plan accommodations enabled Plaintiff to elect not to partake in group

projects, to participate in class on a volunteer basis only, and to be excused from class to visit the

school nurse or take a brief walk when necessary. (R. 234.)

       C. Medical Evidence

                 1. Scoliosis




                                                  3
        On April 14, 2016, Dr. Katrina Munteanu examined Plaintiff and advised her to visit an

orthopedist to further assess her scoliosis, which was “fairly severe.” (R. 248, 256.) On April 27,

2016, Plaintiff and her mother visited an orthopedist, Dr. Douglas Avella, who noted that Plaintiff

complained of mid-back pain but denied tingling, numbness, paresthesia, and weakness. (R. 236.)

Her physical examination demonstrated a “very large and worrisome” right thoracic hump and her

thoracic range of motion was limited with respect to twisting. (R. 237.) However, Plaintiff was

able to stand straight and her lower extremities were symmetrical. (Id.) Dr. Avella prescribed

Plaintiff physical therapy and suggested that Plaintiff receive an MRI of her entire spine because

her curve was “somewhat atypical” with “borderline surgical indications.” (R. 237-38.) If the

MRI came back normal, he recommended conservative treatment and monitoring. (R. 238.)

                    2. Depression, Anxiety, and ADHD

        Notes from Plaintiff’s April 14 appointment with Dr. Munteanu also discuss mental health

concerns including anxiety, depression, and inattention. 2 (R. 248-58.) Dr. Munteanu observed

that Plaintiff was healthy but had a “shut down affect” and was not automatically responsive when

greeted. (R. 251.) Plaintiff’s mother reported concerns that Plaintiff did not pay attention when

spoken to and would sometimes stare into space. (Id.) Plaintiff stated that she did not participate

in sports or clubs, had trouble falling asleep, and ate an unhealthy diet. (R. 251-52.) Dr. Munteanu

referred Plaintiff to a neurologist and noted that Plaintiff could be suffering from a developmental

delay, mild autism, or simply an introverted personality. (Id. at 256.)




2
 On June 22, 2016, Dr. Jaclyn Fallon examined Plaintiff and noted that Plaintiff had reported seeing an orthopedist,
who said that her scoliosis would resolve on its own and that no follow-up was needed. (R. 259; see also R. 79.)

On October 29, 2016, Dr. Munteanu also reported that Plaintiff had visited an orthopedist who said that her scoliosis
was “mild.” (R. 263.) During this visit, Plaintiff presented with a “very slouched posture” and complained of back
pain, but she had not taken action to alleviate her discomfort. (R. 263-64.) At that time, Plaintiff’s mother had not
followed up with the orthopedist and could not remember his name. (R. 263.)


                                                         4
        On or around June 24, 2016, Dr. Robert Connors examined Plaintiff for a neurological

consultation, performed a twelve-point system review, and noted that Plaintiff had depression, was

fidgety, and had some difficulty speaking clearly. (R. 239-40.) Dr. Connors reported that Plaintiff

spent most of her free time reading, writing, and participating in an online group about fantasy

novels. (Id.) Plaintiff denied crippling affective symptoms and sleep disturbances. (Id.) Dr.

Connors also noted that although Plaintiff’s command of verbal communication was imperfect and

she had a history of some language delays, her development was “notable” for a late acquisition

of language. (Id.) Plaintiff’s mother told Dr. Connors that Plaintiff picked at her skin, excessively

blinked her eyes, and occasionally hand-tapped. (Id.) However, Plaintiff said that she could stop

the movements, which increased in frequency when she was anxious. (Id.) Dr. Connors’ overall

impression was that Plaintiff had an “unusual degree of social isolation certainly suggestive of

Asperger’s disorder and co-morbid motor disorder.” (Id. at 241) His differential diagnosis

included affective disorders, and he recommended specific treatment for Plaintiff’s anxiety and a

cursory neurological workup, including an MRI. (Id.)

        On August 25, 2016, Dr. Connors administered an electroencephalogram (“EEG”) to

Plaintiff with normal results. (R. 243-44.) Subsequently, Dr. Connors saw Plaintiff for a follow-

up visit on October 6, 2016 and noted that she had no additional symptoms but had not improved.

(R. 246.) His differential diagnosis did not significantly change from the first visit, but he reported

that he slightly favored an affective disorder over an autism spectrum disorder, although he did

not think that either applied perfectly. (R. 247.) He again advised Plaintiff to obtain an MRI and

attend counseling. (Id.) He was not averse to pharmacological treatment but advised Plaintiff to

first begin a relationship with a clinical therapist. (Id.)




                                                   5
       Plaintiff visited Care Plus New Jersey for psychiatric treatment and counseling on

numerous occasions between October 2016 and October 2018. (R. 286-349.) Plaintiff and her

mother first visited Care Plus New Jersey to seek mental health services on October 26, 2016,

where Dr. Charles Kim examined Plaintiff. (R. 274, 321.) Dr. Kim established treatment goals

for Plaintiff, including becoming more comfortable expressing herself and working to identify the

underlying causes for her anxiety. (Id. at 274.) Plaintiff reported past suicidal ideations and

presented with self-injurious behavior and sleep disturbances, with a guarded attitude, dysphoric

mood, flat affect, decreased appetite, and limited insight. (R. 275-76, 281-82.) Otherwise, her

risk factors were normal. (Id.) After this appointment, Dr. Kim wrote a note to Plaintiff’s school

stating that Plaintiff struggled with a severe anxiety disorder with panic attacks and suggesting that

she be excused from all group projects and be allowed to leave class to go to the nurse’s station to

recover from anxiety attacks. (R. 321.)

       Plaintiff’s examinations typically indicated normal results apart from social isolation,

anxiety, and depressive symptoms, which often arose in response to internal pressure to perform

well in school and negative feedback from her mother. (R. 267, 293, 306-15, 336-37, 345, 354-

56, 362-64, 372.) Occasionally, Plaintiff reported “distractable” attention and difficulty falling

asleep. (Id.) Plaintiff also stated that she struggled interacting with strangers. (R. 349.) In

December 2016, Plaintiff was prescribed medications for her depression, anxiety, and ADHD. (R.

218, 300.) Plaintiff reported that her symptoms worsened when her mother did not purchase

certain medications. (R. 315, 357.) However, in appointments between May and July 2017,

Plaintiff reported feeling better when she interacted with her friends and acknowledged that she

was able to develop coping mechanisms to combat some of her anxious behaviors. (R. 360, 368,

372.) Plaintiff’s mother was often present during these sessions. (R. 354.) On May 30, 2018,




                                                  6
Plaintiff’s mother reported that Plaintiff had received a dog as a gift, which made Plaintiff happier

and more social. (R. 344.) At Plaintiff’s subsequent follow-up on October 4, 2018, Dr. Tanya

Lewis noted that Plaintiff had largely been without medications during the summer. (R. 338.)

                   3. State Agency Examinations

        State agency experts Samuel Kaye, Durga Gaviola, and Cheryl Sanford reviewed

Plaintiff’s medical records on December 27, 2016, April 4, 2017, and April 17, 2017, respectively.

(R. 67-68, 77-82.) Dr. Kaye found that Plaintiff’s scoliosis was severe but did not meet, medically

equal, or functionally equal the listings. (R. 68.) Dr. Gaviola found that Plaintiff had no physical

limitations due to the scoliosis and affirmed the prior child disability evaluation. (R. 79.) Dr.

Sanford concluded that Plaintiff had no “discrete psychiatric medically determinable impairment,”

and noted that although Plaintiff experienced anxiety associated with her scoliosis, this appeared

to be an “appropriate response to concern about her physical appearance and response by others.”

(Id.) Dr. Sanford also noted that Plaintiff performed well in school. (Id.)

        D. Function Reports

        Plaintiff’s function reports, dated October 31, 2016 and March 5, 2017, noted that, although

she could walk, she did not run, dance, swim, drive a car, ride a bicycle, throw a ball, jump rope,

play sports, or work video game controls. (R. 153, 203-04.) The reports also asserted that Plaintiff

had difficulty, inter alia, answering the phone and making calls, taking care of her personal

hygiene, washing and putting away clothing, helping around the house, cooking a meal for herself,

using public transportation by herself, and accepting criticism or correction. 3 (R. 152-56, 205-07.)

Plaintiff’s 2017 function report also stated that Plaintiff had difficulty making new friends, getting




3
 There were several discrepancies between the two function reports. (Compare R. 153 with R. 203; compare R. 155
with R. 207.)


                                                      7
along with adults, playing team sports, reading, understanding written sentences, telling time,

making correct change, and understanding simple instructions. (R. 203-05.)

       E. Hearing Testimony

       Plaintiff and her mother testified at the hearing before ALJ Fernandez Rice. (R. 31-62.)

Plaintiff testified that when she is home, she spends her time babysitting her brother, doing

homework, reading, or watching videos. (R. 38-39, 48.) She stated that she preferred not to

interact with her brother and mother and did not like going anywhere outside of the house, although

her mother would sometimes “make her” go grocery shopping. (R. 49-52.) However, she said

that she occasionally enjoyed having friends over. (Id.)

       Plaintiff also testified that she had several friends at school, enjoyed her English class, and

got along well with a few of her teachers. (R. 39.) Plaintiff reported that she received mostly

“A’s” in her classes and that, while she had a 504 Plan in school, she did not like to use the

accommodations because of her fear of her classmates’ reactions. (R. 40-44.) Plaintiff stated that

when she would have panic attacks in class, one of her peers would inform the teacher, and the

teacher would send her to the nurse’s office. (R. 42-43.) Plaintiff said that she started seeing a

psychiatrist for her depression during her last year of middle school but that it was “not . . .

therapy.” (R. 46-47.)

       Plaintiff’s mother testified that she felt that Plaintiff could not do anything independently

because of her depression and anxiety. (R. 53, 59.) Plaintiff’s mother said that she was called to

Plaintiff’s school every week to pick her up because of her panic attacks and that Plaintiff tried to

be excused from her gym class because she disliked being around people. (R. 53-54.) Plaintiff’s

mother also stated that Plaintiff spent many hours doing her homework every night because she

felt pressure to perform well, continuously picked at her skin, and had difficulty focusing and




                                                 8
finishing her chores. (R. 54-58, 61.) She further testified that Plaintiff used to see a therapist, but

her work scheduled interfered with regularly bringing Plaintiff to appointments. (R. 58-59.)

II.    LEGAL STANDARD

       A.      Standard of Review

       In Social Security appeals, this Court has plenary review of the legal issues decided by the

Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). Yet, this Court’s review of the

ALJ’s factual findings is limited to determining whether there is substantial evidence to support

those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

       Substantial evidence “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988) (citation and internal quotations omitted). Thus,

substantial evidence is “less than a preponderance of the evidence, but ‘more than a mere

scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x. 613, 616 (3d Cir. 2009) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not met if the

Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing evidence.’” Bailey,

354 F. App’x. at 616 (quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). However, if

the factual record is adequately developed, “the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Daniels v. Astrue, No. 4:08-cv-1676, 2009 WL 1011587, at

*2 (M.D. Pa. Apr. 15, 2009) (internal quotation marks omitted) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). “The ALJ’s decision may not be set aside merely because [a

reviewing court] would have reached a different decision.” Cruz v. Comm’r of Soc. Sec., 244 F.

App’x. 475, 479 (3d Cir. 2007) (citing Hartranft, 181 F.3d at 360). This Court is required to give




                                                  9
substantial weight and deference to the ALJ’s findings. See Scott v. Astrue, 297 F. App’x. 126,

128 (3d Cir. 2008). Nonetheless, “where there is conflicting evidence, the ALJ must explain which

evidence he accepts and which he rejects, and the reasons for that determination.” Cruz, 244 F.

App’x. at 479 (citing Hargenrader v. Califano, 575 F.2d 434, 437 (3d Cir. 1978)).

       In considering an appeal from a denial of benefits, remand is appropriate “where relevant,

probative and available evidence was not explicitly weighed in arriving at a decision on the

plaintiff’s claim for disability benefits.” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir.

1979) (internal quotation marks omitted) (quoting Saldana v. Weinberger, 421 F. Supp. 1127, 1131

(E.D. Pa. 1976)).    Indeed, a decision to “award benefits should be made only when the

administrative record of the case has been fully developed and when substantial evidence on the

record as a whole indicates that the claimant is disabled and entitled to benefits.” Podedworny v.

Harris, 745 F.2d 210, 221–22 (3d Cir. 1984) (citations omitted).

       B.      The Three-Step Child Disability Test

       A claimant’s eligibility for Social Security benefits is governed by 42 U.S.C. § 1382. An

individual under the age of eighteen will be considered disabled under the Act if she (1) is not

engaged in substantial gainful activity and (2) has a medically determinable physical or mental

impairment that results in marked and severe limitations, and which can be expected to result in

death or which has lasted for a continuous period of not less than twelve months. 42 U.S.C.

1382c(a)(3)(C)(i). A claimant must show that the “medical signs and findings” related to her

ailment have been “established by medically acceptable clinical or laboratory diagnostic

techniques, which show the existence of a medical impairment that results from anatomical,

physiological, or psychological abnormalities which could reasonably be expected to produce the




                                               10
pain or other symptoms alleged . . . . and which would lead to a conclusion that the individual is

under a disability.” 42 U.S.C. § 423(d)(5)(A).

       The SSA has established a three-step sequential process to evaluate the disability of an

individual under the age of eighteen. 20 C.F.R. § 416.924(a). In step one, the ALJ must determine

whether the claimant is currently engaged in substantial gainful activity. If the claimant is

currently engaged in substantial gainful activity, then she is not disabled, and the claim is denied.

Id. If she is not engaged in substantial gainful activity, then the ALJ proceeds to step two.

       In step two, the ALJ must determine whether the claimant has a medically determinable

impairment or combination of impairments that is “severe.” 20 C.F.R. § 416.924(c). If the

claimant does not have such an impairment or impairments, then the ALJ will find she is not

disabled. Id. If she does, the ALJ will proceed to step three, where it must be determined whether

the claimant has an impairment or combination of impairments that meets or medically equals the

severity of an impairment in the Listings, found in 20 C.F.R. § 404, Subpart P, App. 1, or that

functionally equals a listed impairment. 20 C.F.R. § 416.926(a). In making this determination,

the ALJ must assess the claimant’s function in the following six domains: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting and relating with others; (4)

moving about and manipulating objects; (5) caring for oneself; and (6) health and physical well-

being. 20 C.F.R. § 416.926(a)(b)(1).

       An impairment or combination of impairments functionally equals a Listing if it results in

a “marked” limitation in two domains of functioning or an “extreme” limitation in one domain.

20 C.F.R. § 416.926(a)(b)(1)(i–v). A “marked” limitation in a domain is one that “interferes

seriously” with the ability to independently initiate, sustain, or complete activities. 20 C.F.R. §

416.926(a)(e)(2)(i). An extreme limitation is one that “interferes very seriously” with the ability




                                                 11
to independently initiate, sustain, or complete activities. 20 C.F.R. § 416.926(a)(e)(3)(i). To

determine the degree of limitation, the ALJ must consider the intensity and persistence of the

claimant’s symptoms. 20 C.F.R. § 416.929(c)(1). The ALJ must consider all available evidence

including: the claimant’s history, signs and laboratory findings, medical opinions, and statements

from the claimant, his treating source, and other persons about the effect of the symptoms on the

claimant. Id. If the claimant’s impairment meets or equals an impairment in the Listings, and

meets the duration requirement, disability is presumed, and benefits are awarded. 20 C.F.R. §

416.924(d). When the claimant’s impairment does not meet or equal an impairment in the Listings,

or does not meet the duration requirement, the individual is not disabled and the claim is denied.

20 C.F.R. § 416.924(d)(2).

III.   DISCUSSION

                                                 A.

       On January 8, 2019, ALJ Fernandez Rice issued a decision concluding that Plaintiff was

not disabled. (R. 10-27.) At steps one and two of the analysis, the ALJ determined that Plaintiff

had never engaged in substantial activity and exhibited the following severe impairments:

scoliosis, attention deficit with hyperactivity disorder, depression, and anxiety. (R. 16.)

       At step three, the ALJ found that Plaintiff’s impairments, individually and in combination,

did not meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part 404,




                                                 12
Subpart P, Appendix 1. 4 (Id.) The ALJ concluded that Plaintiff was able to acquire and use

information. (R. 18-19 (reviewing the medical evidence, testimony regarding school performance,

Teacher Questionnaire, and function reports).) The ALJ also determined that Plaintiff had less-

than-marked limitations in the area of attending and completing tasks because she did not exhibit

severe behavioral problems in school or difficulty concentrating on her schoolwork. (R. 19-21.)

In addition, the Teacher Questionnaire indicated that Plaintiff did not have difficulty carrying out

multi-step instructions, sustaining attention during play, waiting to take turns, changing from one

activity to another, organizing her materials, or completing her work without distraction. (R. 20.)

         The ALJ further found that, despite her scoliosis, Plaintiff did not demonstrate any

limitations related to moving or manipulating objects.                      (R. 23 (relying on the Teacher

Questionnaire and pediatrician examinations).) Given the conflicting evidence in the record, the

ALJ deemed the function reports to be unpersuasive. (R. 24.) Similarly, the ALJ concluded that

Plaintiff had no limitations in caring for herself. (R. 25 (noting that Plaintiff’s skin picking

improved with therapy, she reported normal sleep and enjoyment in activities, and the Teacher

Questionnaire indicated that she did not exhibit personal hygiene concerns).)

         The ALJ also determined that Plaintiff had less than marked limitations in the area of health

and physical wellbeing. 5 (R. 26 (relying on Plaintiff’s testimony regarding her grades and


4
  The ALJ determined that Plaintiff’s scoliosis did not meet or medically equal the requisite listing criteria because
there was no evidence of a nerve root or spinal cord compromise characterized by neuro-anatomic distribution of pain,
limitation of motion of the spine, motor loss accompanied by sensory or reflex loss, or a positive straight leg raising
test. (R. 16.) Plaintiff’s depressive disorder also fell below the necessary severity because she did provide medical
documentation of five or more of the requisite criteria. (R. 16-17.) Nor did Plaintiff display an extreme limitation of
one or a marked limitation of two of the following areas of mental functioning: understanding; remembering or
applying information; interacting with others; concentrating, persisting, or maintaining pace; or adapting or managing
herself. (R. 17.) In addition, Plaintiff’s anxiety disorder did not document one or more of the following: restlessness,
easily fatigued, difficulty concentrating, irritability, muscle tension, or sleep disturbance; nor was there medical
documentation of a panic disorder, agoraphobia, or obsessive-compulsive disorder. (Id.)
5
  Again, the ALJ found Plaintiff’s mother’s statements and function reports unpersuasive because of their
inconsistency with the record, which described the fact that Plaintiff was allowed to babysit her brother, alongside
Plaintiff’s mother’s failure to follow through with treatments. (R. 26-27.)


                                                          13
activities at home, 504 Plan school records, and the state agency pediatricians’ opinions).)

Plaintiff’s limitation as to interacting with and relating to others was deemed marked because she

had difficulty initiating and sustaining emotional connections. (R. 22-23 (relying on Plaintiff’s

function reports and notes from Care Plus New Jersey).) However, the ALJ also noted that Plaintiff

could speak intelligibly and verbally communicate with others. (Id. (relying on the Teacher

Questionnaire, which stated that Plaintiff largely did not have difficulty getting along with her

peers, although she had a slight problem making and keeping friends and obvious problems with

communication and expression of emotion).)

                                                 B.

       Plaintiff appeals the ALJ’s decision on two grounds: (1) that the medical equivalence

discussion failed to provide a basis upon which judicial review is possible, in part because it did

not discuss Plaintiff’s limitations “in combination,” and (2) that the functional equivalence analysis

was determined based on a selective presentation of the record evidence. (Pl. Br. 6, 16.) Neither

argument provides a basis for disturbing the ALJ’s conclusions.

       First, as to Plaintiff’s argument that the ALJ failed to consider her limitations “in

combination,” the decision was sufficiently developed to “allow for meaningful review.” Padilla

v. Comm’r of Soc. Sec., Civ. No. 09-2897, 2010 WL 2346650, at *5 (D.N.J. June 9, 2010)

(dismissing a similar “combination” argument where the ALJ’s analysis was clearly

distinguishable from the conclusory Burnett and Torres analyses); Wright v. Comm’r of Soc. Sec.,

Civ. No. 15-3965, 2016 WL 5852854, at *9 (D.N.J. Oct. 4, 2016) (same). It is well-established

that “Burnett ‘does not require the ALJ to use particular language or adhere to a particular format

in conducting his analysis.’ Instead, the Third Circuit has counseled the district courts to look at

the decision as a whole to determine whether the ALJ considered the appropriate factors at Step




                                                 14
Three. Here, [the ALJ’s] careful analysis of the medical evidence . . . was comprehensive enough

for meaningful review.” Id. (internal citations omitted).

         The remainder of Plaintiff’s arguments are either vague or meritless. Plaintiff does not

provide additional or overlooked evidence to illuminate how her conditions meet or medically

equal all of the criteria of a specific listing, but instead merely reiterates general challenges to the

findings. (Pl. Br. 6-15.) The decision clearly demonstrates that the ALJ thoroughly reviewed the

record evidence in making her determination that Plaintiff was not disabled. (See R. 18-27.) The

denial noted that, despite the many medical opinions in the record, none concluded that Plaintiff’s

impairments met or equaled a listing. (R. 26.) Further, there were profound inconsistencies

between Plaintiff’s mother’s testimony and the medical evidence including, inter alia, Plaintiff’s

physical limitations and ability to focus on tasks such as homework. (R. 25-27.) Although Plaintiff

avers that her ability to interact with others should have been labeled as “extreme,” the ALJ cited

specific evidence as to why Plaintiff’s limitation was only marked, including the Teacher

Questionnaire and therapy session notes, which demonstrated a significant amount of function in

this area. (See R. 22-23.) As to Plaintiff’s arguments regarding her ADHD, they are unpersuasive,

in part because ADHD was not listed as a basis of disability in her underlying application for SSI. 6

(R. 74.)




6
  Even if Plaintiff had originally listed ADHD as one of her disabilities, to demonstrate disability under Listing 112.11,
a claimant must provide evidence of the following: one or both of frequent distractibility, difficulty sustaining
attention, and difficulty organizing tasks; or hyperactive and impulsive behavior; significant difficulties learning and
using academic skills; or recurrent motor movement or vocalization; in addition to extreme limitation of one or marked
limitation of two of the following areas of mental functioning: understanding, remembering, or applying information;
interacting with others; concentrating, persisting, or maintaining pace; or adapting or managing oneself. C.F.R. Pt.
404, Subpt. P. Appx. 1, § 112.11. As the ALJ noted in her decision, Plaintiff did not have any extreme limitations and
only showed marked limitations with respect to interacting with others. (R. 22.) On that basis, Plaintiff would not
have met the Commissioner’s Listing for ADHD. Cf. A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp. 3d 512, 520-22
(D.N.J 2016) (remanding a denial of SSI in a child disability case when the ALJ entirely neglected the child’s ability
to initiate, sustain, and complete activity and ignored recent reports of the child’s struggles in school).


                                                           15
       Second, nothing in the ALJ’s comprehensive discussion of the evidence compels reversal.

The ALJ properly assessed and weighed the medical evidence and testimony before her, including

three years of records from Plaintiff’s psychiatric and psychological care, notes from her

neurologist and orthopedist, the Teacher Questionnaire, and various function reports. (See R. 18-

27.) Because the ALJ considered the record evidence and gave Plaintiff’s subjective complaints

“serious consideration,” but found those subjective complaints unpersuasive, this Court will not

disturb her conclusions. Rowan v. Barnhart, 67 Fed. App’x. 725, 729 (3d Cir. 2003).

IV.    CONCLUSION

       Because this Court finds that ALJ Fernandez Rice’s factual findings were supported by

substantial credible evidence in the record and that her legal conclusions were correct, the

Commissioner’s decision is AFFIRMED. An appropriate order follows.

                                                    s/ Susan D. Wigenton
                                                    SUSAN D. WIGENTON
                                                    UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Parties




                                               16
